Citation Nr: 1536622	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent prior to July 25, 2007, for right eye decreased visual acuity secondary to a lightning injury.
 
2.  Entitlement to an increased disability rating in excess of 80 percent beginning July 25, 2007, for near complete visual field loss, left eye with severe constriction with decreased visual acuity, right eye (previously rated as only decreased visual acuity, right eye).

3. Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU) prior to July 25, 2007.

4.  Entitlement to special monthly compensation (SMC) under the paired organ provision pursuant to 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Katie Ambler, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.  

In April 2013, the Board (a) granted service connection for left eye with near complete visual field loss with severe constriction, and (b) remanded the remaining issues.  In a June 2013 rating decision, the RO implemented the Board's grant of service connection for the left eye and assigned an 80 percent rating for the combined right and left eye disability, recharacterizing the disability as reflected on the title page of this decision.  

In relevant part, in a May 2015 supplemental statement of the case (SSOC), the RO only addressed the issue of entitlement to a disability rating in excess of 30 percent for the service connected right eye decreased visual acuity secondary to a lightening injury for the period from August 6, 2002 to July 25, 2007.  The RO concluded that this was the only unresolved issue because the Veteran was granted a combined 80 percent rating for his eyes starting July 25, 2007, and "entitlement to an increased evaluation in just the right eye isn't possible."  

Contrary to the RO's conclusion, the Veteran's appeal for an increased disability rating in excess of 80 percent for both eyes is subsumed by his earlier appeal for an increased rating for the right eye as he did not expressly withdraw his appeal for a higher rating for the right eye or otherwise limit his appeal to the ratings currently assigned.  See, e.g., Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A May 2015 rating decision granted a TDIU effective from July 25, 2007.  The appeal for a TDIU earlier than July 25, 2007, remains on appeal as a component of the increased rating claim for the right eye.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of service connection for a psychiatric condition, to include conversion disorder, has been raised by an April 2011 submission by the Veteran's attorney.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011) (If the evidence reasonably indicates that the cause of a claimed condition is different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

The Veteran's right eye disability involves light perception only, and the left eye condition has resulted in legal blindness by manifesting with concentric contraction of the field of vision beyond 5 degrees, thereby meeting VA's legal definition of blindness.  

CONCLUSIONS OF LAW

1.  The criteria for award of a 100 percent disability rating for right eye decreased visual acuity secondary to a lightning injury, prior to July 25, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.84a, including Diagnostic Codes 6061-6071 (2015).

2.  The criteria for award of a 100 percent disability rating for near complete visual field loss, left eye with severe constriction with decreased visual acuity, right eye (previously rated as only decreased visual acuity, right eye), beginning from July 25, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.84a, including Diagnostic Codes 6061-6071 (2015).

3.  A total disability rating based on individual unemployability due to service-connected disability prior to July 25, 2007, cannot be granted as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

4.  The criteria for award of special monthly compensation under the paired organ provision of 38 U.S.C.A. § 1114(l), are met.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

The Veteran is seeking a schedular disability rating higher than 30 percent for his right eye disability prior to July 25, 2007.  He is also seeking a disability rating higher than 80 percent for his bilateral eye disability beginning from July 25, 2007.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's right eye disability was assigned a schedular rating under diagnostic code (DC) 6099-6070 prior to July 25, 2007.  The bilateral eye disability was assigned a schedular rating under DC 6080-6064 since that day.  

It is "longstanding VA practice that when visual impairment of only one eye is service-connected, either directly or by aggravation, the visual acuity of the nonservice-connected eye must be considered to be 20/40, subject to the provisions of 38 CFR 3.383(a)."  Final Rule, Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  
Section 1160(a)(1), however, provides that a veteran who has suffered "blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of non-service-connected disability" will be assigned and paid the "applicable rate of compensation ... as if the combination of disabilities [was] the result of service-connected disability", 38 U.S.C. § 1160(a)(1)-in other words, the veteran will be paid disability compensation as if the non-service-connected vision impairment in one eye were service connected, even though it is not, as long as the impairment in the other eye is service-connected blindness.  DeBeaord v. Principi, 18 Vet. App. 357, 365 (2004).  

Stated differently, if the impairment of a veteran's vision would result in a 100% rating if the impairment in both eyes were service connected but the impairment in one eye actually was not service connected, then VA is to pay compensation as though the non-service-connected vision impairment in one eye were service-connected.  See DeBeaord v. Principi, 18 Vet. App. 357, 367 (2004).

There were seven different definitions of blindness: (1) Anatomical loss of both eyes (DC 6061); (2) blindness in both eyes having only light perception (DC 6062); (3) anatomical loss of one eye and 5/200 vision in the other eye (DC 6063); (4) blindness in one eye having only light perception and 5/200 vision in the other eye (DC 6067); and (5) vision in each eye of 5/200 (DC 6071); (6) "blind[ness] in both eyes, with 5/200 visual acuity or less", 38 U.S.C. § 1114(l ); see 38 C.F.R. § 4.84a, DC 6071; and (7) blindness as a result of the "[c]oncentric contraction of the field of vision beyond 5 degrees in both eyes," 38 C.F.R. § 3.350(b)(2); see 38 C.F.R. § 4.84a, DC 6080.  See DeBeaord v. Principi, 18 Vet. App. 357, 366 (2004).

Although the rating schedule for evaluating eye disabilities was amended effective December 10, 2008, these amended criteria govern cases only when the claim was filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

In this case, the Veteran's eye disability must be assigned a schedular 100 percent rating throughout the entire appeal period as both eyes have met the legal definition of blindness. 

C. Application of the Rating Schedule

In this Veteran's case, there is no material dispute that the right eye disability has been manifested by light perception only.  There is also no material dispute that the left eye was not service-connected prior to July 25, 2007.  Accordingly, the only material issue in dispute concerns whether the left eye may be considered "legally blind" so as to warrant a combined 100 percent rating for the right eye disability.  

The medical records tend to indicate that the left eye has resulted in legal blindness by manifesting with concentric contraction of the field of vision beyond 5 degrees in both eyes.  See 38 C.F.R. § 3.350(b)(2); see also 38 C.F.R. § 4.84a, DC 6080; DeBeaord, 18 Vet. App. at 366.

Specifically, a private doctor found in August 2005 that the Veteran had contractual visual field in the left eye.  A subsequent VA examiner in January 2008 cited the August 2005 testing as evidence of "near complete field loss in the left eye with severe constriction."  In March 2011, the same private doctor reevaluated the Veteran and confirmed contracted visual field in the left eye beyond 5 degrees.   A VA examiner in October 2013 also found this same degree of severity.  As such, the Veteran's left eye disability, even though not service-connected prior to July 25, 2007, must be considered service-connected.  See DeBeaord, 18 Vet. App. at 366.  

There has been some question raised as to whether these tests produced an accurate measure of the Veteran's visual field contraction.  See, e.g., the October 2013 VA examination and the May 2010 private evaluation.  For purposes of this appeal, the Board must resolve reasonable doubt in the Veteran's favor and find that this evidence does not adequately attribute any degree of symptomatology to a nonservice-connected disability.  As such, the Board must attribute the entire degree of severity to the service-connected eye disability picture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  See DeBeaord, 18 Vet. App. at 366.  

Accordingly, a 100 percent schedular rating must be assigned throughout the entire appeal period, both prior to and beginning from July 25, 2007, even though the left eye was not service-connected prior to that date.  See 38 C.F.R. § 4.84a, DC 6080; DeBeaord, 18 Vet. App. at 367.  

This represents the maximum rating that may be assigned.  Consequently, there is no basis for referring the matter for extraschedular consideration, and the appeal for a TDIU, which was predicated on his eye disability alone, is moot.  See 38 C.F.R. § 4.16(a); Rice v. Shinseki, 22 Vet. App. 447; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

II.  SMC L

The Veteran is entitled to special monthly compensation under § 1114(l) because his service-connected eye disability involves blindness in both eyes both prior to and beginning July 25, 2007.  See 38 U.S.C.A. §  1114(l); 38 C.F.R. § 3.350(b)(2); DeBeaord, 18 Vet. App. at 366.  The appeal for this benefit must be granted. 

III.  Conclusion

By resolving all reasonable doubt in the Veteran's favor, the Board has granted the maximum benefit sought on appeal.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

A 100 percent rating for right eye decreased visual acuity secondary to a lightning injury, prior to July 25, 2007, is granted.

A 100 percent rating for near complete visual field loss, left eye with severe constriction with decreased visual acuity, right eye (previously rated as only decreased visual acuity, right eye), beginning from July 25, 2007, is granted.

A total disability rating based on individual unemployability due to service-connected disability prior to July 25, 2007, is denied as a matter of law.

Special monthly compensation under the paired organ provision of 38 U.S.C.A. § 1114(l), both prior to and beginning July 25, 2007, is granted.



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


